Citation Nr: 0922512	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-35 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 

The case was remanded to the RO in September 2007 for further 
development and is now returned to the Board for further 
appellate review.

FINDING OF FACT

The Veteran's claimed stressors are not verified.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred or aggravated 
by active duty service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2008).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in November 2003, July 
2006, October 2007, and February 2009 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim. The claim was readjudicated 
in an April 2009 supplemental statement of the case.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence in light of the 
notice provided.  Because appellant has actual notice of the 
rating criteria, and because the claim has been readjudicated 
no prejudice exists.  There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists. Hence, the case is ready 
for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
medical treatment records, and VA examination records. 
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995). The absence of any one element 
will result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Establishing service connection for posttraumatic stress 
disorder requires medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in- service stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f). The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (1994) (DSM-IV).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
of the Veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

If, however, the Veteran did not serve in combat, which is 
the case here, or if the claimed stressor is not related to 
combat, there must be independent evidence to corroborate the 
Veteran's statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The Veteran's testimony alone cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an 
opinion by a medical health professional based on post-
service examination of the Veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395-96 (1996).

Analysis

In September 1972 the Veteran requested to be placed in a 
drug amnesty program. He reported smoking opium since 
November 1971. 

An October 1972 treatment record notes appellant was 18 years 
old with a one year history of intravenous heroin and 
barbiturate abuse. 

A November 1972 record notes that the history being provided 
by the appellant was not considered reliable. He reported 
using heroin intravenously from February through October 
1972, and occasionally amphetamine and marihuana.  The 
examiner noted appellant was extremely rebellious and not a 
candidate for rehabilitation. He was referred to a special 
track and administratively separated from service.

The November 1972 separation examination notes appellant was 
in detoxification programs three times.

In his October 2003 claim, appellant alleged that he suffers 
from PTSD as a result of time and circumstance of serving 
aboard the USS Pyro for 11 months overseas. 
The USS Pyro was an ammunition supply ship.

During a February 2004 fee basis VA mental disorders 
examination, the appellant reported being assaulted by a 
petty officer. His main stressor was being treated poorly by 
the petty officer who placed him in dangerous situations. 
This was described as inviting him to go with him to a 
friend's house in the Watts section of Los Angeles.  He noted 
the petty officer was black and the Veteran was white.  The 
appellant believed this placed him in a position where he 
could have been hurt.  There is no evidence corroborating 
this assertion, or evidence showing that the appellant 
actually was harmed during his purported visit to Watts.  It 
addition, onboard ship, the petty officer allegedly screamed 
at and punched the appellant.  His memory of the events was 
hazy.  He asked to be placed in a drug amnesty program to get 
off the ship.  He was sent to the Philippines for one month 
rehabilitation and discharged from service.  The examiner 
noted that while appellant appeared reliable the records did 
not report any of the described incidents during service.  
The diagnoses were PTSD and depression.  

The Veteran was requested in a November 2003 letter from the 
RO for additional evidence to identify his stressors and to 
support his claim. He failed to submit any information 
necessary to research his stressors.

The Board remanded this claim in September 2007 in part to 
allow the Veteran another opportunity to submit any 
information necessary to research his stressors.  

In October 2007 and February 2009 letters from the RO, the 
Veteran was requested to supply additional evidence to 
identify his stressors and to support his claim. He failed to 
respond.

In light of the nature of the Veteran's claimed stressors, 
the claimed physical attack by the petty officer aboard ship 
was the only one that it is potentially verifiable.  The 
remand directed that the Veteran be given an opportunity to 
submit a statement providing greater detail concerning the 
claimed in-service stressor.  As noted above, corroboration 
of a noncombat stressor is required before service connection 
for posttraumatic stress disorder may be granted.
 
The Veteran, however, failed to respond to either RO request. 
The Court has held that, "[t]he duty to assist is not always 
a one-way street. If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

In light of the above findings, and the lack of any evidence 
independently corroborating the claimed in-service stressors, 
the Board is constrained to find the preponderance of the 
evidence is against the claim.  38 C.F.R. §§ 3.303, 3.304(f).  
The benefit sought on appeal is denied.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
Veteran's claim, however, the doctrine is not for 
application.  38 C.F.R. § 3.102.

Therefore, the claim is denied.


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


